Citation Nr: 0928828	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-14 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for peripheral neuropathy of the left upper 
extremity.

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for peripheral neuropathy of the right 
upper extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent disabling for peripheral neuropathy of the left lower 
extremity.

4.  Entitlement to an initial evaluation in excess of 10 
percent disabling for peripheral neuropathy of the right 
lower extremity.

5.  Entitlement to an initial compensable evaluation for 
sinusitis.

6.  Entitlement to special monthly compensation for the loss 
of use of creative organ.

7.  Entitlement to service connection for right otitis 
externa.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
otitis externa.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005, February 2006, May 2006, 
and October 2006 rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas.

In March 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  

The Board notes that the Veteran also appeared to raise a 
claim for a total compensation rating based on individual 
unemployability (TDIU) in statement on a VA Form 9 dated in 
February 2008.  Since the issue has not been developed or 
certified for appellate consideration, it is not presently 
before the Board and must be referred to the RO.

The issue of entitlement to special monthly compensation for 
the loss of use of creative organ is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left upper extremity has manifested pain 
localized to the wrist, decreased left hand grip strength 
secondary to pain produced with active gripping, parasthesia, 
and tingling.  The Veteran's peripheral neuropathy of the 
left upper extremity does not manifest any loss of range of 
motion, atrophy, or fasciculations.

2.  The Veteran's right upper extremity has manifested pain 
localized to the wrist and digital extensors with 
intermittent right epicondyle pain, numbness, tingling, and 
burning sensations, and dropping things.  The Veteran's 
peripheral neuropathy of the right upper extremity does not 
manifest any loss of range of motion, atrophy, or 
fasciculations.

3.  The Veteran's peripheral neuropathy of the right and left 
lower extremities manifest decreased sensation to the Semmes-
Weinstein filament in both lower extremities consistent with 
diabetic neuropathy, and numbness, tingling, and burning 
sensations in his feet.  The Veteran's peripheral neuropathy 
of the right and left lower extremities does not manifest 
wasting, atrophy, or weakness of the muscles.

4.  The Veteran's sinusitis manifests three to four non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge that require 
antibiotics.  The Veteran's sinusitis does not manifest any 
periods of incapacitation.  The medical evidence does not 
reveal that the Veteran's sinusitis manifests more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

5.  The Veteran is not diagnosed with right otitis externa or 
any residuals of right otitis externa.

6.  In a January 1975 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for left 
otitis externa.  The Veteran was notified of this decision 
that same month, but did not file an appeal.

7.  The evidence received since the January 1975 rating 
decision is new; however, it does not raise a reasonable 
possibility of substantiating the underlying claim for 
service connection for left otitis externa.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent 
disabling, and no higher, for peripheral neuropathy of the 
left upper extremity have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.69, 4.124a, Code 8515 
(2008).

2.  The criteria for an initial rating of 30 percent 
disabling, and no higher, for peripheral neuropathy of the 
right upper extremity have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.69, 4.124a, Code 8515 
(2008).

3.  The criteria for an initial rating of 20 percent 
disabling, and no higher, for peripheral neuropathy of the 
left lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.124a, Code 8520 (2008).

4.  The criteria for an initial rating of 20 percent 
disabling, and no higher, for peripheral neuropathy of the 
right lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.124a, Code 8520 (2008).

5.  The criteria for an initial rating of 10 percent 
disabling, and no higher, for sinusitis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic 6512 (2008).

6.  Right otitis externa was not incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008)

7.  The January 1975 decision of the RO denying entitlement 
to service connection for left otitis externa is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a), 20.1103 
(2008).

8.  The evidence received since the January 1975 RO rating 
decision is not new and material and the claim of entitlement 
to service connection for left otitis externa is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in January 2005, April 2005, March 
2006, and August 2006 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in August 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In regard to the Veteran's claim of entitlement to service 
connection for right otitis externa, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

In regard to the Veteran's claims of entitlement to increased 
evaluations, the Veteran is challenging the initial 
evaluation and effective date assigned following the grant of 
service connection.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all relevant VA 
treatment records.  The Veteran submitted private treatment 
records from Drs. J.S., J.K., R.V., R.J., D.M., N.A., and 
G.S., and from Providence Health Center and Hillcrest Clinic 
- Midway Center, and was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Acting Veterans Law Judge.  The appellant was afforded VA 
medical examinations in June 2005, June 2006, January 2008, 
and June 2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Application to Reopen

In a January 1975 RO rating decision, the Veteran was denied 
service connection for left otitis externa on the basis that 
there was no evidence of any ear infection in service.  At 
the time of the January 1975 RO rating decision the pertinent 
evidence of record included the Veteran's service treatment 
records and a report summarizing the treatment by a private 
physician, Dr. R.J., dated in December 1974.

The January 1975 RO rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his application to reopen a claim of 
entitlement to service connection for left otitis externa in 
November 2004.  The pertinent evidence received subsequent to 
the January 1975 RO rating decision includes VA treatment 
records and private treatment records from Drs. J.S., J.K., 
and R.V.  The records of the Veteran's treatment associated 
with the claims folder subsequent to the January 1975 RO 
rating decision are new as they were not associated with the 
claims folder prior to the January 1975 RO rating decision.  
However, the evidence is not material as it does not reveal 
an indication that the Veteran was ever treated in service 
for any left otitis externa.

Therefore, for the foregoing reasons, the Board finds that 
new and material evidence to reopen the claim of entitlement 
to service connection for left otitis externa, has not been 
received, and that the appeal must be denied.  As the Veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen the finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for right 
otitis externa.  The Veteran's service treatment records do 
not reveal any compliant, diagnosis, or treatment for any 
right ear condition.  Upon examination at separation from 
service in March 1971, the Veteran was not noted to have any 
ear conditions.

The Veteran's post-service treatment records do not reveal 
any diagnosis of or treatment for any right otitis externa or 
any right ear condition.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board 
finds that service connection for right otitis externa is not 
warranted.

IV.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Peripheral Neuropathy

The Veteran seeks an initial evaluation in excess of 10 
percent disabling for left and right bilateral upper 
extremity peripheral neuropathy and left and right lower 
extremity peripheral neuropathy.

The Veteran's left and right upper extremities are currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. § 
4.124a, Diagnostic 8515.  A 10 percent rating is appropriate 
for both the major and minor hand when there is mild 
incomplete paralysis of the median nerve.  For moderate 
incomplete paralysis, a 30 percent rating is assigned for the 
major hand and a 20 percent rating is assigned for the minor 
hand.  For severe incomplete paralysis, a 50 percent rating 
is assigned for the major hand and a 40 percent rating is 
assigned for the minor hand.  A 70 percent rating is assigned 
for complete paralysis of the median nerve on the major side 
with such manifestations such as the hand inclined to the 
ulnar side; the index and middle fingers more extended than 
normal; considerable atrophy of the muscles of the thenar 
eminence; the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective; absence of flexion of 
index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to the palm; weakened wrist flexion; and pain with 
trophic disturbances. Complete paralysis of the minor hand is 
rated as 50 percent disabling.

The normal range of motion of the wrist is 0 to 70 degrees of 
dorsiflexion, 0 to 80 degrees of palmar flexion, 0 to 45 
degrees of ulnar deviation, and 0 to 20 degrees of radial 
deviation. 38 C.F.R. § 4.71, Plate I.  

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69.  In a VA neurological treatment note, dated in 
October 2006, the Veteran was noted to be right-handed.  
Thus, the rating for the peripheral neuropathy of the right 
upper extremity is to be made on the basis of the right upper 
extremity being the major extremity.

The Veteran's left and right lower extremities are currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. § 
4.124a, Diagnostic 8520.  Diagnostic Code 8520 provides the 
rating criteria for paralysis of the sciatic nerve, and 
therefore neuritis and neuralgia of that nerve.  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  Disability ratings 
of 10 percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked muscle 
atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

In private treatment note, dated in January 2003, the Veteran 
was noted to report right elbow pain with wrist and digital 
extension, especially when picking up something with weight.  
Provocative tests with resisted wrist extension, digital 
extension, isolated long finger extension and supination were 
positive.  No diagnosis was provided regarding the Veteran's 
condition.

In a private treatment notes, dated in February 2003 to April 
2003, the Veteran was noted to report numbness in the tips of 
his fingers of his right hand.  The Veteran was noted to have 
right upper extremity pain localized to the wrist and digital 
extensors with intermittent right epicondyle pain, decreased 
left hand grip strength secondary to pain produced with 
active gripping, and intermittent left hand parasthesia and 
tingling.

In June 2005 the Veteran was afforded a VA Compensation and 
Pension (C&P) joints examination.  Upon examination the 
Veteran was noted to have shoulder forward flexion of zero to 
180 degrees, shoulder abduction of zero to 180 degrees, 
shoulder external rotation of zero to 90 degrees, shoulder 
internal rotation of zero to 90 degrees, elbow flexion of 
zero to 145 degrees, forearm supination of zero to 85 
degrees, forearm pronation of zero to 80 degrees, wrist 
dorsiflexion of zero to 70 degrees, wrist palmar flexion of 
zero to 80 degrees, wrist radial deviation of zero to 20 
degrees, and wrist ulnar deviation of zero to 45 degrees.  

In a May 2006 VA outpatient treatment note the Veteran 
reported that he had been feeling a lot of burning sensation 
in both feet.

In June 2006 the Veteran was afforded a VA C&P neurological 
examination.  The Veteran reported that he experiences 
paresthesias and dysethesias in the finger tips of both hands 
especially when driving.  He experienced numbness, tingling, 
and burning in his feet.  Upon examination, the Veteran was 
noted to have diminution in vibratory light touch, and subtle 
but definite pin prick and stocking glove distribution on all 
four limbs.  There was no muscle wasting, atrophy, or 
weakness noted.  Reflexes were absent at the ankles, trace at 
the knees, and normal at the elbows.  The examiner diagnosed 
the Veteran with mild diabetic peripheral neuropathy in all 
four limbs.

In a VA neurological treatment note, dated in October 2006, 
the Veteran was noted to be right-handed.  The Veteran 
reported intermittent numbness that is global in both hands, 
associated with pain and cramping, and occurs two to three 
times a week.  Upon examination the Veteran's musculoskeletal 
system did not reveal any atrophy or fasciculations.  The 
distal ulnar and median motor territories were normal.  There 
was some decreased pinprick distally in the fingers of both 
hands without differential distribution.  Position sense was 
well preserved and reflexes were hypoactive but present.  
Plantar responses were flexor and the Veteran's gait was 
normal.  The Tinel and Phalan tests were negative.

In August 2007 the Veteran underwent private electromyography 
(EMG) and nerve conduction velocity (NCV) testing.  Dr. R.V. 
opined that the Veteran's bilateral carpal tunnel syndrome 
(CTS) was moderately severe and the Veteran's bilateral 
peripheral neuropathy of the lower extremities was moderately 
severe.

In January 2008 the Veteran was afforded a VA C&P peripheral 
nerves examination.  The Veteran was noted to have tingling 
and numbness in both upper and lower extremities.  The 
Veteran was reported to have paresthesias, dysesthesias, and 
other sensory abnormalities in all four extremities.  The 
Veteran reported that he had reduced ambulation tolerance and 
dropped items from his right hand.  The examiner reported 
that the Veteran had diminished senses in all extremities in 
a stock and glove fashion with sluggishness but without 
wasting.  The examiner diagnosed the Veteran with bilateral 
upper and lower extremity peripheral neuropathy.

In June 2008 the Veteran was afforded a VA C&P general 
medical examination.  Upon neurological examination of the 
lower extremities, the Veteran was noted to have motor and 
deep tendon reflexes intact.  The Veteran had decreased 
sensation to the Semmes-Weinstein filament in both lower 
extremities consistent with diabetic neuropathy.  The Lasegue 
sign was negative.  Neurological examination of the upper 
extremities revealed sensation intact to the Semmes-Weinstein 
filament.  The examiner diagnosed the Veteran with peripheral 
neuropathy of the lower extremities.  However, the examiner 
did not diagnose the Veteran with peripheral neuropathy of 
the upper extremities.

In light of the evidence, the Board finds that entitlement to 
an evaluation of 30 percent, and no higher, for peripheral 
neuropathy of the right upper extremity is warranted for the 
entire period on appeal.  During the entire period on appeal, 
the Veteran's right upper extremity has manifested pain 
localized to the wrist and digital extensors with 
intermittent right epicondyle pain, numbness, tingling, and 
burning sensations, and dropping things.  After EMG/NCV 
testing in August 2007, the Veteran was noted to have 
moderately severe bilateral carpel tunnel syndrome.  The 
Veteran's peripheral neuropathy of the right upper extremity 
does not manifest any loss of range of motion, atrophy, or 
fasciculations.  The Board therefore finds that the 
manifestations of the Veteran's peripheral neuropathy of the 
right upper extremity most nearly approximate the criteria 
for a 30 percent disabling evaluation.  As such, an 
evaluation of 30 percent disabling, and no higher, peripheral 
neuropathy of the right upper extremity is granted.

In light of the evidence, the Board finds that entitlement to 
an evaluation of 20 percent, and no higher, for peripheral 
neuropathy of the left upper extremity is warranted for the 
entire period on appeal.  During the entire period on appeal, 
the Veteran's left upper extremity has manifested pain 
localized to the wrist, decreased left hand grip strength 
secondary to pain produced with active gripping, parasthesia, 
and tingling.  After EMG/NCV testing in August 2007, the 
Veteran was noted to have moderately severe bilateral carpel 
tunnel syndrome.  The Veteran's peripheral neuropathy of the 
left upper extremity does not manifest any loss of range of 
motion, atrophy, or fasciculations.  The Board therefore 
finds that the manifestations of the Veteran's peripheral 
neuropathy of the left upper extremity most nearly 
approximate the criteria for a 30 percent disabling 
evaluation.  As such, an evaluation of 30 percent disabling, 
and no higher, peripheral neuropathy of the left upper 
extremity is granted.

In light of the evidence, the Board finds that entitlement to 
an evaluation of 20 percent disabling, and no higher, for 
peripheral neuropathy of the right and left lower extremities 
is warranted.  The Veteran's peripheral neuropathy of the 
right and left lower extremities manifest decreased sensation 
to the Semmes-Weinstein filament in both lower extremities 
consistent with diabetic neuropathy, and numbness, tingling, 
and burning sensations in his feet.  After EMG/NCV testing in 
August 2007, the Veteran was noted to have moderately severe 
bilateral lower extremity peripheral neuropathy.  The 
Veteran's peripheral neuropathy of the right and left lower 
extremities does not manifest wasting, atrophy, or weakness 
of the muscles.  The manifestations of the Veteran's 
peripheral neuropathy of the right and left lower extremities 
most nearly approximate the criteria for an evaluation of 20 
percent disabling, and no higher.  Therefore, entitlement to 
an evaluation of 20 percent disabling, and no higher, for 
both peripheral neuropathy of the right lower extremity and 
peripheral neuropathy of the left lower extremity, is granted 
for the entire period on appeal.

B.  Sinusitis

The Veteran seeks an initial compensable evaluation for 
sinusitis.  The Veteran's sinusitis is currently evaluated as 
noncompensably disabling pursuant to 38 C.F.R. §  4.97, 
Diagnostic 6512.  Under the provisions of Diagnostic Code 
6512, a noncompensable evaluation is warranted where 
sinusitis is detected by x-ray only. 38 C.F.R. § 4.97, 
Diagnostic Code 6512.  A 10 percent evaluation is warranted 
for one or two incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
assigned for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Id.  A 50 percent 
rating is warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  Id.

An incapacitating episode of sinusitis means one that 
requires bed-rest and treatment by a physician.  Id.

In a private treatment note, dated in January 2002, the 
Veteran was noted to have persistent congestion, sinus 
purulence, difficulty breathing through his nose at times, 
tenderness over the face especially to the left, and purulent 
nasal secretions.  X-ray examination revealed left ethmoid 
and maxillary sinusitis.  In a later private treatment note, 
dated in January 2002, the Veteran's sinusitis was noted to 
have been resolved.

The Veteran's private treatment records reveal that the 
Veteran was again treated for sinusitis in April 2002.  No 
symptoms were listed at that time.  In September 2002 the 
Veteran was treated for sinusitis and was noted to have a 
three day history of cough, yellowish phlegm, and sinus 
drainage.

In June 2005 the Veteran was afforded a VA C&P sinus 
examination.  The Veteran reported that he has sinus episodes 
with sinusitis and related headaches.  The Veteran was noted 
to have no injury, no interference with breathing through the 
nose, no purulent discharge in the prior two years, no speech 
impairment, and no dyspnea.  The Veteran reported using 
antihistamines to control the sinusitis.  The Veteran 
reported frontal and periorbital headaches when he has 
sinusitis that occurs three to four times a year requiring 
antibiotics.  The Veteran did not report any periods of 
incapacitation.  Upon examination the Veteran was noted to 
have tenderness in maxillary and ethmoid areas with no 
discharge and no nasal obstruction

In a letter from Dr. J.K., dated in April 2006, the Veteran 
was noted to have chronic perennial nasal allergic rhinitis 
and a history of sinusitis.

In January 2008 the Veteran was afforded a VA C&P sinus 
examination.  The Veteran reported that he was previously 
treated with antihistamines but was not then prescribed any.  
There was no interference with breathing through the nose, no 
purulent discharge, and no speech impairment.  The Veteran 
reported that when he has sinus pressure he experiences pain 
that is in the inferior orbital region and in the frontal 
region.  He reported that he has three to four episodes of 
pain each month lasting a few hours that are not 
incapacitating.  The examiner noted that the Veteran has 
infraorbital tenderness.  The Veteran was not noted to have 
any crusting.

In June 2008 the Veteran was afforded a VA C&P general 
medical examination.  Upon examination the examiner noted 
that the Veteran had normal sinuses.  However, the examiner 
diagnosed the Veteran was sinusitis and seasonal allergic 
rhinitis.

In light of the evidence the Board finds that an evaluation 
of 10 percent disabling and no higher for sinusitis is 
warranted for the entire period on appeal.  The medical 
evidence reveals that the Veteran's sinusitis manifests three 
to four non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge that 
require antibiotics.  The Veteran's sinusitis does not 
manifest any periods of incapacitation.  The medical evidence 
does not reveal that the Veteran's sinusitis manifests more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  As such, the Board finds that the medical evidence 
of record most nearly approximates an evaluation of 10 
percent disabling for sinusitis and no higher for the entire 
period on appeal.  As such, entitlement to an evaluation of 
10 percent disabling, and no higher, for sinusitis is 
granted.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent disabling evaluation for 
peripheral neuropathy of the left upper extremity is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent disabling evaluation for 
peripheral neuropathy of the right upper extremity is 
granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent disabling evaluation for 
peripheral neuropathy of the left lower extremity is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent disabling evaluation for 
peripheral neuropathy of the right lower extremity is 
granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent evaluation, and no higher, 
for sinusitis is granted.

Entitlement to service connection for right otitis externa is 
denied.

New and material evidence has not been presented to reopen a 
claim for service connection for a left otitis externa 
disorder.  The application to reopen that claim is denied.




REMAND

The Veteran seeks entitlement to special monthly compensation 
for the loss of use of creative organ.  The Veteran's post-
service treatment records reveal that the Veteran is 
currently diagnosed with erectile dysfunction.  In April 2006 
the Veteran was afforded a VA C&P genitourinary examination.  
After examination, the Veteran was diagnosed with erectile 
dysfunction.  The examiner opined that the Veteran's erectile 
dysfunction was not secondary to the Veteran's diabetes 
mellitus.  The examiner, however, failed to offer an 
explanation in support of his conclusion and did not address 
whether the Veteran's erectile dysfunction was aggravated by 
his diabetes mellitus.  As such, the April 2006 VA 
examination is not adequate for rating purposes.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two); see also Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007) ( "[A] medical opinion ... must support 
its conclusion with an analysis that the Board can consider 
and weigh against contrary opinions.").  Further, the Board 
notes that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, the Board has no discretion 
and must remand the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any erectile dysfunction found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The examiner should 
state whether it is at least as likely as 
not that the Veteran's erectile 
dysfunction was caused or aggravated by 
his diabetes mellitus.  The rationale for 
all opinions expressed should be provided 
in a legible report.  

2.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the RO should 
issue the Veteran and his representative 
a supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


